Name: COMMISSION REGULATION (EC) No 1986/95 of 14 August 1995 determining the extent to which the applications for import licences submitted in July 1995 for certain cheeses under certain tariff quotas opened by Commission Regulation (EC) No 1600/95 can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce;  international trade
 Date Published: nan

 No L 192/30 j EN | Official Journal of the European Communities 15. 8 . 95 COMMISSION REGULATION (EC) No 1986/95 of 14 August 1995 determining the extent to which the applications for import licences submitted in July 1995 for certain cheeses under certain tariff quotas opened by Commission Regulation (EC) No 1600/95 can be accepted HAS ADOPTED THIS REGULATION : Article 1 Import licences applied for for products falling within the order numbers in Annex 7 to the CN listed in the Annex hereto, lodged under Regulation (EC) No 1 600/95 for the period 1 July to 30 September 1 995, shall be awarded in accordance with the allocation factors indicated. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1600/95 of 30 June 1995 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products ('), as amended by Regulation (EC) No 1763/95 (2), and in particular Article 14 (4) thereof, Whereas applications lodged for the products referred to in Annex II of Regulation (EC) No 1600/95 concern quantities greater than those available ; whereas, therefore, the allocation factors should be fixed for the quantities applied for the period 1 July to 30 September 1995, Article 2 This Regulation shall enter into force on 15 August 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 August 1995. For the Commission Erkki LIIKANEN Member of the Commission (') OJ No L 151 , 1 . 7. 1995, p. 12. 2 OJ No L 171 , 21 . 7. 1995, p. 36. 15. 8 . 95 EN Official Journal of the European Communities No L 192/31 ANNEX Order number in Annex 7 to the combined nomenclature Allocation factor 27 0,0303 29 0,1719 30 0,0318 31 0,0297 32 0,0165 34 0,0111 37 0,0180